CATANIA, P. J.,
The instant case arises out of the court’s sustaining an appeal from a one month suspension of a junior operator’s license pursuant to section 604.1(a) and (d) of The Vehicle Code of April 29, 1959, P.L. 58, as amended, 75 PS §604.1(a)(d).
The facts are as follows: Defendant was convicted of violating section 1002(b)(4) of The Vehicle Code, 75P.S. § 1002(b)(4), after defendant had been clocked doing 55 miles per hour in a 40-miles-per-hour zone in Newtown Township. No other violation of The Vehicle Code was involved. At the time of the hearing, it was conceded by the Commonwealth that under the factual situation at bar it was extremely doubtful that an adult operator would have had his license suspended for the same offense as that committed by the junior operator.
While this court is cognizant of the secretary’s authority to suspend the operating privileges of a junior operator at his discretion upon conviction of any violation of The Vehicle Code, we cannot find that such a suspension was warranted under the facts as presented at bar. We believe that such a suspension, based solely upon defendant’s status as a juvenile, was unwarranted and it represented as abuse of discretion on the part of the secretary.
Accordingly, we sustain the appeal of defendant in this regard.